Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 has been amended to include the limitations of claim 7 which was previously indicated as containing allowable subject matter. As a result, claim 7 has been cancelled. Claims 1-6 are currently pending. 

Drawings
The drawings submitted on 12/07/2018 were received and are approved by the examiner. 

Allowable Subject Matter
Claim 1 -6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respects to claim 1, Inoue (WO 201318212, used in prior rejection as primary art) discloses an energy storage device ([0001]) comprising: a first electrode and a second electrode ([0004]), wherein at least one of the first electrode and the second electrode is a Si-based electrode ([0048]), a separator between the first electrode and the second electrode ([0051]), an electrolyte ([0004]), and at least one electrolyte additive, but does not disclose the electrolyte additive is selected from the group consisting of diallyl (oxybis(ethane-2,1-divl)) dicarbonate; 2-prop-2-enoxycarbonyloxvethyl prop-2-enyl carbonate; di(ethylene glycol) bis(allvl carbonate); 2-[2-(2-prop-2- enoxvcarbonvloxvethoxv)ethoxvlethvl prop-2-enyl carbonate; (prop-2- enoxycarbonylamino) prop-2-enyl carbonate; [4-(prop-2- enoxycarbonyloxymethyl)cyclohexyl]methyl prop-2-enyl carbonate; (2-methylcycloocten- 1-yl) prop-i -en-2-yl carbonate; (2-methylcyclohepten-1-yl) prop-i -en-2-yl carbonate; prop-1 -en-2-vl (2,6,6-trimethylcyclohexen-1 -vl) carbonate; 2-methylallvl 2- methylcyclohex-1 -enyl carbonate; prop-2-enyl (2,2,2-trichloro-1 - propenoxycarbonyloxyethyl) carbonate; 2,5,8-trioxa-nonanedioic acid dimethallyl ester; 2-[2-(prop-2-enoxycarbonylamino)ethoxycarbonyloxylethyl 2-methylprop-2-enoate; Alll cyclohexylidenemethyl carbonate; Allyl 6-methyl-1-cyclohexenyl carbonate; Allyl 2- ethylcyclohex-1 -enyl carbonate; (2-Methylcyclohepten-1 -yl) prop-1 -en-2-yl carbonate; Allyl cyclopent-1 -en-i -yl carbonate; Allyl cyclohex-i -en-i -yl carbonate; Allyl (4-phenylbut- 3-en-2-vl) carbonate; Alll 2-methyl-3,4-dihydronaphthalen-i -vl carbonate; Dimethallvl carbonate 4-prop-2-enovloxybutyl 2-methylprop-2-enoate; [3-prop-2-enoxycarbonyloxy- 2,2-bis(prop-2-enoxycarbonyloxymethyl)propyl] prop-2-enyl carbonate; prop-2-enyl 2- prop-2-enoxycarbonyloxypropanoate; and prop-2-enyl 2-prop-2-enoxycarbonyloxyprop- 2-enoate.
Further, neither Ohashi (U.S. 20110091768, used in prior rejections as secondary art) nor Park (U.S. 20110177393, used in prior rejections as tertiary art) make reference to any of the listed compounds. Upon further search, consideration, and STIC consultation, the listed additives were not found to be obvious electrolyte additions. Therefore, it would be unreasonable to assume that the additives taught in these prior arts of record would behave identically to the compounds listed in claim 1.

Response to Arguments
Applicant’s arguments, see pages 6-9 of remarks, filed 04/12/2022, with respect to the amendment of claim 1 to include previously indicated allowable subject matter of claim 7 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claim 1 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727